 Case 9:20-cv-00150-RC-ZJH Document 6 Filed 01/06/21 Page 1 of 2 PageID #: 8



                              ** NOT FOR PRINTED PUBLICATION**

                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                             LUFKIN DIVISION


BLAZE HICKS                                              §

VS.                                                      §               CIVIL ACTION NO. 9:20-CV-150

BRADLEY FORD, JAILER                                     §
TYLER COUNTY JAIL

                              ORDER ACCEPTING THE MAGISTRATE
                            JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Blaze Hicks, a pre-trial detainee confined at the Tyler County Jail, proceeding pro

se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendant Bradley Ford.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing this case for want of prosecution pursuant to

Federal Rule of Civil Procedure 41(b) (docket entry no. 4).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date. 1
                                                     ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in this




       1
           Plaintiff received a copy of the Report and Recommendation on October 19, 2020 (docket entry no. 5).
 Case 9:20-cv-00150-RC-ZJH Document 6 Filed 01/06/21 Page 2 of 2 PageID #: 9



case in accordance with the Magistrate Judge’s recommendations.

              So ORDERED and SIGNED, Jan 06, 2021.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                             2
